Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the AFCP 2.0 request filed on 11/08/2021.
After a thorough search, review of the prosecution history and the prior art of record, claims 1, 5-9, 13-17, 19-20, 22 and 24 are allowed.
Reasons for Allowance
The following is the Examiner’s Statement of Reasons for Allowance:
The prior art of record Liu (Pub. No. US 2006/0112176 A1) teaches that “Virtual DNS servers can be mapped to physical edge DNS cache servers”, Liu ¶ [0465], and that “persistency requirements may indicate that a DNS request is to be sent to a particular edge DNS cache server; however that server is currently indicated as being down, or out of service. In this case, the DNS Load Balancer may send the request to a different edge DNS cache server”, Liu ¶ [0443].  
The prior art of record Xu (Pat. No. US 9,917,852 B1) teaches that “an NXDOMAIN can also be indicated due to a network or DNS server problem,” Xu column 3, lines 40-41.
The prior art of record does not teach, suggest or render obvious:
receiving, from a monitoring service computer communicatively coupled to the DNS via a computer network, an alert indicating that a first actual name server of the plurality of actual name servers is unhealthy based on a health metric indicating that the first actual name server is unhealthy based on at least a threshold number of client computers receiving a response to a DNS query from the first actual name server for an IP address of a computer hosting a requested domain, wherein the response indicates an error that the requested domain does not exist even though the IP address of the 

as recited in claim 1 and similarly recited in independent claims 9 and 16, as supported by Applicant’s Specification and in combination with the remaining limitations of the independent claims. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P. TOLCHINSKY whose telephone number is (571) 270-0599. The examiner can normally be reached on Monday-Friday (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO


Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2454
11/08/2021

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        11/9/2021